United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT

                                       ___________

                                       No. 98-1038
                                       ___________

Alan Geatz,                          *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Brotherhood of Maintenance of Way    * District of North Dakota.
Employees                            *
                                     *      [UNPUBLISHED]
            Appellee.                *
                                ___________

                             Submitted: June 22, 1998
                                 Filed: July 6, 1998
                                     ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Alan Geatz appeals from the district court&s1 dismissal of his complaint with
prejudice for insufficient process and failure to state a claim. After careful review of
the record and the parties& briefs, we affirm for the reasons stated by the district court. See
8th Cir. R. 47B.



       1
       The HONORABLE RODNEY S. WEBB, Chief Judge, United States District
Court for the District of North Dakota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-